



Exhibit 10.3
FORM OF
RESTRICTED STOCK AGREEMENT
[for grants made on or after June 25, 2019]


THIS AGREEMENT, dated as of _________, 20__, (“Grant Date”) is between
Mastercard Incorporated, a Delaware Corporation (the “Company”), and you (the
“Director”). Capitalized terms that are used but not defined in this Agreement
have the meanings given to them in the 2006 Non-Employee Director Equity
Compensation Plan amended and restated as of June 26, 2018 (“Plan”) and, where
applicable, in the 2006 Long Term Incentive Plan as amended and restated as of
June 5, 2012 (“Omnibus Plan”).
WHEREAS, the Company has established the Plan, the terms of which Plan, and, to
the extent applicable, the Omnibus Plan (but not the standard terms and
conditions of Section 8.4 thereof) are made a part hereof;
WHEREAS, the Human Resources and Compensation Committee of the Board of
Directors of the Company (the “Committee”) has approved, and the Board of
Directors of the Company has ratified, this grant under the terms of the Plan;
NOW, THEREFORE, the parties hereby agree as follows:
1.    Award.
Subject to the terms and conditions of this Agreement and of the Plan, the
Company hereby grants to the Director the number of shares of the Company’s
$0.0001 par value Class A Common Stock (the “Common Shares”) reflected in the
Director’s grant statement, the terms and conditions of which are incorporated
as a part of this Agreement. The Common Shares will be subject to the terms and
conditions set forth below (the “Restricted Stock”). Common Shares will be
issued in the name of the Director, deposited in an account for the benefit of
the Director, and subjected to appropriate transfer restrictions implemented to
reflect the terms, conditions and restrictions applicable to the Restricted
Stock as described herein.
2.    Vesting.
The interest of the Director in the Restricted Stock is fully vested on grant,
but is subject to transfer restrictions pursuant to Section 3 below.
3.    Transfer Restrictions.
The Restricted Stock granted hereunder may not be sold, assigned, margined,
transferred, encumbered, conveyed, gifted, hypothecated, pledged, or otherwise
disposed of and may not be subject to lien, garnishment, attachment or other
legal process before the fourth anniversary of the Grant Date. In the event the
Director has a Termination from Service before the fourth anniversary of the
Grant Date, the transfer restrictions shall lapse and be removed from the Common
Shares within 60 days of the Director’s Termination from Service.




1

--------------------------------------------------------------------------------





4.    Stockholder Rights.
Except as otherwise provided in this Agreement, the Director will have, with
respect to the Restricted Stock, all of the rights of a shareholder of the
Company holding the class of Common Shares that is the subject of the Restricted
Stock, including, if applicable, the right to vote the shares and the right to
receive any cash dividends.
5.    Changes in Stock.
In the event of any change with respect to outstanding Common Shares
contemplated by Section 4.2 of the Plan, the Restricted Stock may be adjusted in
accordance with Section 4.2 of the Plan.


6.    Compliance with Law.
No Common Shares will be delivered to the Director under this Agreement unless
counsel for the Company is satisfied that such delivery will be in compliance
with all applicable laws, including, without limitation, any rule, regulation or
procedure of the U.S. national securities exchange upon which the Common Shares
are traded or any listing agreement with any such securities exchange, or any
other requirement of law or of any administrative or regulatory body having
jurisdiction over the Company. The Company reserves the right to impose other
requirements on the Restricted Stock, any Common Shares, and the Director's
participation in the Plan, to the extent the Company determines, in its sole
discretion that such other requirements are necessary or advisable to comply
with applicable laws. Such requirements may include (but are not limited to)
requiring the Director to sign any agreements or undertakings that may be
necessary to accomplish the foregoing.
7.    Taxes.
The Director shall be liable for any and all U.S. and foreign income and social
taxes, including any required withholding taxes, arising out of this Award. To
the extent withholding is required under applicable law, the Company is
authorized to deduct from the total number of Common Shares subject to the Award
the total value equal to the amount necessary to satisfy any such withholding
obligation at the minimum applicable withholding rate or, to the extent
permitted by applicable accounting principles, at up to the maximum applicable
withholding rate. Alternatively, the Company may obtain withholdings in any
other method permitted by the Committee. In accordance with U.S. federal income
tax withholding requirements, the Company shall withhold on amounts payable to
Directors who are considered U.S. nonresident aliens under Code Section 7701(b).
8.    Discretionary Nature of Restricted Stock Award.
The Director acknowledges and agrees that the grant of Restricted Stock is a
discretionary Alternative Award under Section 6.3 of the Plan. The grant of
Restricted Stock under the Plan is a one-time benefit and does not create any
contractual or other right to receive a grant of Restricted Stock or other
Alternative Award under the Plan in the future.


2

--------------------------------------------------------------------------------





9.    Data Privacy.


The Company and its affiliates may collect, use, process, transfer or disclose
the Director’s personal data for the purpose of implementing, administering and
managing the Director’s participation in the Plan, in accordance with the
Company’s Employee Privacy Notice which the Director has previously received. 
(Please contact the Company’s stock administrator to receive another copy of
this notice.)  Notwithstanding the foregoing, if the Director resides outside
the United States, the privacy provisions of the addendum to this Agreement (the
“Addendum”) shall apply to the Director in place of this Section 9. The Addendum
constitutes part of this Agreement.
10.    Miscellaneous.
(a)    The parties agree to execute such further instruments and to take such
action as may reasonably be necessary to carry out the intent of this Agreement.
(b)    Any notice required or permitted hereunder shall be given in writing and
shall be deemed effectively given upon delivery to the Director at the address
then on file with the Company or upon delivery to the Company at 2000 Purchase
Street, Purchase, New York 10577, Attn: Executive Vice President, Total Rewards.
(c)    This Agreement and the Plan constitute the entire agreement of the
parties with respect to the subject matter hereof.


By /s/ ____________________________________
        [Name]
        [Title]


























































3

--------------------------------------------------------------------------------





ADDENDUM


If the Director resides outside the United States, in place of Section 9 of the
Agreement, the Award shall be subject to the Data Privacy terms set forth below,
as applicable based on the Director’s country of residence:


EUROPEAN UNION, EUROPEAN ECONOMIC AREA AND SWITZERLAND


Data Privacy Terms. The following data privacy terms, in addition to the
Mastercard Employee Privacy Notice - EEA (please contact the Company’s stock
administrator to request a copy of this notice), govern the grant of the Award
under the Agreement to Directors who reside in the European Union and European
Economic Area (which, for the avoidance of doubt, includes the United Kingdom
for purposes of these data privacy terms) and in Switzerland:


Data Collection and Usage. Pursuant to applicable data protection laws, the
Director is hereby notified that, in the context of the grant of the Award under
the Agreement, the Company collects, processes, uses and transfers certain
personal information about the Director for the exclusive legitimate purpose of
facilitating the Director’s participation in the Plan, allocating Common Shares,
implementing, administering and managing the Director's Award and generally
administering the Director's remuneration and any related benefits (“Purposes”).
The Company may process specifically the following personal information: the
Director’s name, home address and telephone number, email address, date of
birth, social insurance number, passport or other identification number, salary,
nationality, job title, any shares of stock or directorships held in the
Company, details of all Restricted Stock or any other cash or equity award
granted, canceled, exercised, vested, unvested or outstanding in the Director’s
favor (“Data”). The Company’s collection, processing, use and transfer of the
Director's Data is necessary for the Company’s legitimate business interests of
implementing, administering and managing the Director's Award and generally
administering Director remuneration and any related benefits and the fulfilment
of Company’s contractual obligations with the Director. The Director’s refusal
to provide Data would make it impossible for the Company to perform its
contractual obligations and may affect the Director's ability to receive Awards.
As such, by participating in the Plan, Director acknowledges the collection,
use, processing and transfer of his/her Data as described herein.


Service Providers. The Company transfers the Director's Data to Morgan Stanley
Smith Barney LLC (including its affiliated companies), based, in relevant part,
in the United States, which assists the Company with the implementation,
administration and management of the Award. In the future, the Company may
select a different service provider and share Data with that service provider,
which will serve in a similar manner. The Company’s service provider will open
an account for the Director to receive and administer the Award. The processing
of the Director's Data will take place through both electronic and
non-electronic means. The Director's Data will only be accessible by those
individuals requiring access to it for purposes of implementation,
administration and operation of the Award and other aspects of the Director's
relationship with the Company.


International Data Transfers. The Company and its service providers are based,
in relevant part, in the United States, which means that it will be necessary
for Data to be transferred to, and processed in, the United States. By accepting
the Award, the Director understands that the providers will receive, possess,
use, retain and transfer the Director's Data for the purposes of implementing,
administering and managing his/her participation in the Plan. Personal Data is
transferred by the Company in compliance with our Binding Corporate Rules
(available upon request from the Company’s stock administrator) and other data
transfer mechanisms. When transferring the Director's Data to its service
providers, the Company provides appropriate safeguards through contractual
protections for the transfer of personal


4

--------------------------------------------------------------------------------





information to third parties, such as the European Commission's Standard
Contractual Clauses or their equivalent under applicable law, or relies on third
parties' certification to the EU-U.S. or Swiss-U.S. Privacy Shield Frameworks
where applicable.


Data Subject Rights. To the extent provided by law, the Director has the right
to request: access to Data, rectification of Data, erasure of Data, restriction
of processing of Data, and portability of Data. The Director may also have the
right to object, on grounds related to a particular situation, to the processing
of Data, without cost, and to lodge a complaint with the relevant data
protection supervisory authority. The Director's provision of Data is a
contractual requirement. The Director understands, however, that the only
consequence of refusing to provide Data is that the Company may not be able to
grant Restricted Stock or other awards to the Director, or administer or
maintain such awards. The Director can exercise these rights or request more
information on the consequences of the refusal to provide Data in various ways,
as specified in the Mastercard Employee Privacy Notice - EEA.


Data Retention. The Company will use Data only as long as necessary for the
Purposes, or as required to comply with legal or regulatory obligations,
including tax and securities laws. When the Company no longer needs the Data,
the Company will remove it from its systems. If the Company keeps Data longer,
it would be to satisfy legal or regulatory obligations and the Company’s legal
basis for retaining such Data would be compliance with the relevant laws or
regulations.


NON-EUROPEAN UNION / EUROPEAN ECONOMIC AREA / SWITZERLAND


Data Privacy Terms. The following data privacy terms govern the grant of the
Award under the Agreement to Directors who reside outside the European Union /
European Economic Area and Switzerland:


The Director hereby explicitly and unambiguously consents to the collection, use
and transfer, in electronic or other form, of the Director’s personal data as
described in this Agreement and any other documents related to the Award by and
among, as applicable, the Company and its affiliates for the exclusive purpose
of implementing, administering and managing the Director’s Award.


The Director understands that the Company may hold certain personal data about
the Director, specifically: the Director’s name, home address and telephone
number, email address, date of birth, social insurance number, passport or other
identification number, salary, nationality, job title, any shares of stock or
directorships held in the Company, details of all Restricted Stock or any other
cash or equity award granted, canceled, exercised, vested, unvested or
outstanding in the Director’s favor (“Data”), for the exclusive purpose of
implementing, administering and managing the Director’s Award.


The Director understands that Data may be transferred to Morgan Stanley Smith
Barney LLC or other third parties which may assist the Company with the
implementation, administration and management of the Award. The Director
understands that the recipients of Data may be located in the United States or
elsewhere, and that the recipients’ country (e.g., the United States) may have
different data privacy laws and protections than the Director’s country. The
Director understands that the Director may request a list with the names and
addresses of any potential recipients of Data by contacting the Company. The
Director authorizes the Company, Morgan Stanley Smith Barney LLC, and any other
possible recipients which may assist the Company (presently or in the future)
with implementing, administering and managing the Award to receive, possess,
use, retain and transfer Data, in electronic or other form, for the sole purpose
of implementing, administering and managing the Director’s Award.




5

--------------------------------------------------------------------------------





The Director understands that Data will be held only as long as is necessary to
implement, administer and manage the Director’s Award. The Director understands
that the Director may, at any time, view Data, request information about the
storage and processing of Data, require any necessary amendments to Data or
refuse or withdraw the consents herein, in any case without cost, by contacting
the Company in writing. Further, the Director understands that the Director is
providing the consents herein on a purely voluntary basis. If the Director does
not consent, or if the Director later seeks to revoke the Director’s consent,
the Director’s service with the Company will not be affected; the only
consequence of refusing or withdrawing the Director’s consent is that the
Company would not be able to grant the Restricted Stock or other awards to the
Director or administer or maintain such awards. Therefore, the Director
understands that refusing or withdrawing the Director’s consent may affect the
Director’s ability to receive Restricted Stock or other awards. For more
information on the consequences of the Director’s refusal to consent or
withdrawal of consent, the Director understands that the Director may contact
___________.




6